DISSEWTIUG OPINION OR
MR. CBXEE JUSTICE DEL TORO.
I am of the opinion that the judgment appealed from should be affirmed for the reason that the procedure followed by the Treasurer and ratified by the Board of Review and Equalization is correct. The assessment was based on data furnished by the corporation itself. The Treasurer levied no tax whatever on the property exempt from taxation by operation of law. He considered the value of' the shares of stock, which is something independent and assessable under a rational construction of section 317 of the Political Code.